On Return to Regular Docket, S.Ct.Prac.R. X(5) determination, respondent’s motion for judgment on the pleadings, relators’ motion to strike, and motion of JoAnn Reeds for leave to intervene. Upon consideration,
IT IS ORDERED that the motion of JoAnn Reeds for leave to intervene be, and hereby is, GRANTED.
IT IS FURTHER ORDERED that relators’ remaining claims be dismissed without prejudice for failure to filé a complaint or petition and for faffing to *1225comply with S.Ct.Prac.R. X(4)(B). See, e.g., State ex rel. Bealler v. Ohio Adult Parole Auth. (2001), 91 Ohio St.3d 36, 37, 740 N.E.2d 1100, 1102; State ex rel. Shemo v. Mayfield Hts. (2001), 92 Ohio St.3d 324, 750 N.E.2d 167.
Moyer, C.J., Resnick, Pfeifer and Cook, JJ., concur.
Douglas, F.E. Sweeney and Lundberg Stratton, JJ., dissent.